Citation Nr: 0843740	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  97-31 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1980.  Additionally, he served with the Reserves from May 
1986 to September 1998, including a period of active duty for 
training from June 10, 1996, to June 26, 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In pertinent part, the May 1997 RO 
rating decision denied entitlement to service connection for 
bilateral hydroceles.  In a Board decision dated in August 
2000, service connection for a right hydrocele was granted, 
and service connection for a left hydrocele was denied.
     
To the extent the Board's August 2000 decision was 
unfavorable to the veteran, it was vacated and remanded by an 
Order of the Court of Appeals for Veterans Claims (Court) 
dated in May 2001.  This case was also the subject of a Board 
decision dated in July 2002, which was vacated and remanded 
by an Order of the Court dated in January 2003; and of a 
Board remand dated in August 2006. 


FINDINGS OF FACT

1. Clinical medical evidence clearly and unmistakably 
reflects the presence of a left hydrocele prior to service.

2.  There is insufficient competent medical evidence to 
demonstrate clearly and unmistakably that the veteran's left 
hydrocele was not permanently worsened by an injury during 
active service.

3.  Competent medical evidence of record establishes that a 
left hydrocele was treated during active service.  




CONCLUSION OF LAW

A left hydrocele was incurred (by operation of law) in active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 1137, 
1153 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 3.6(a), 3.102, 
3.303, 3.304, 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for service connection for a left 
hydrocele.  Therefore, no further notice or development is 
needed with respect to this issue.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  The presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  Id. 

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Regulations define active duty 
for training as "[f]ull-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 C.F.R. § 
3.6(c)(1).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court of Appeals for Veteran's Claims stated that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim." 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

At a reserve duty examination in April 1993, clinical 
evaluation of the genitourinary system was normal.

Private treatment records show that the veteran was seen for 
complaint of scrotal pain or lump in October 1994.  The 
diagnosis was a left soft hydrocele possibly due to previous 
trauma.

The veteran had a period of active duty for training from 
June 10 to June 26, 1996.  On June 20th, he complained of 
acute swelling of the left scrotum.  It was noted that he was 
moving duffel bags and load bearing equipment when he began 
to experience pain.  A report on June 22nd showed a history of 
pain and swelling in the groin area in 1987.  On clinical 
evaluation, the abdomen was soft with no masses.  There was 
no palpable mass in the groin area.  Physical examination on 
June 23rd was negative for a hernia.  The assessments were 
hydrocele and abdominal pain etiology unknown.  An ultrasound 
on June 24th showed bilateral hydroceles and bilateral 
epididymal cysts.  

On July 8, 1996, the veteran was seen at a private medical 
facility with complaint of swelling in the scrotum.  
Testicular ultrasound revealed bilateral hydroceles.  
Examination the next day noted an umbilical hernia.  Later 
that month, the left hydrocele was noted to be smaller and 
softer.  The diagnosis was resolving reactive hydrocele.  
Examination in August 1996 indicated that the hydrocele 
continued to improve.  In an August 1996 statement, Dr. M.C. 
indicated that the hydrocele condition was improving but was 
still present and somewhat tender.  

Reserve medical records reflect a diagnosis of left 
epididymitis with hydrocele inflammation in August 1996.  

On VA testes examination in October 1996, the veteran 
complained of discomfort if he moved rapidly or lies or sits 
in certain positions.  Testicular examination showed the 
consistency as firm on the right and softer on the left.  The 
left testis was 1 cm smaller than the right.  The diagnosis 
was left hydrocele.  The physician indicated that, as there 
were no associated symptoms with the condition, no further 
treatment was recommended.  

On VA special genitourinary examination in November 1996, the 
veteran reported that the swelling had significantly reduced.  
There were no palpable masses.  The testes were mildly 
tender.  No hydrocele was noted on the right.  The examiner 
indicated that the condition had mostly resolved and that no 
further treatment was necessary.  

In a January 1997 statement, Dr. M.C. indicated that the 
hydrocele condition had improved but persisted.  In his 
opinion, the veteran had physical limitations such as not 
lifting mailbags or wearing a heavy backpack and should avoid 
vigorous exercise.  
A VA genitourinary examination in April 1997 was essentially 
unremarkable with the exception of a left mild hydrocele with 
some subjective discomfort to palpation.  The diagnosis was 
left hydrocele.  The examiner indicated that hydroceles were 
correctable by surgery and did not represent a permanent 
disability.

In July 1997, M.C., M.D., indicated he had been treating the 
veteran since 1989.  He noted that the veteran was found to 
have a small hydrocele in October 1994 by a urologist.  He 
further recounted that the veteran's hydrocele was markedly 
worse after basic training on June 20, 1996, and that the 
veteran's urologist saw him in July 1996 and felt that the 
veteran had a reactive left hydrocele that was certainly 
bigger than previously.  Dr. M.C. concluded that the 
veteran's hydrocele was a pre-existing condition that was 
significantly aggravated as a result of his military 
training.
 
At the time of his July 1997 personal hearing, the veteran 
testified, in essence, that he continued to suffer from pain 
and tenderness as the result of bilateral hydroceles.  

Also in July 1997, the RO requested an opinion from a 
specialist in urology.  The RO requested that the specialist 
review the veteran's file in its entirety and offer an 
opinion as to whether or not the veteran's hydroceles were 
aggravated by the heavy lifting he performed in June 1996. 

In an August 1997 statement, VA physician C.C., M.D., a 
urologist, responded that a hydrocele was commonly caused by 
direct trauma or inflammation and not caused or aggravated by 
lifting weight. 

In a March 1998 statement, Dr. M.C. again opined that the 
veteran's pre-existing hydrocele was aggravated because of 
his increased physical activity during active duty for 
training.  He felt that the aggravation was permanent because 
of the length of time the discomfort had persisted.  He 
elaborated that the underlying cause of the aggravation was 
trauma.  He stated that the degree of aggravation was 
difficult to assess.  

The veteran was evaluated for a Medical Evaluation Board 
(MEB) in June and July 1998.  At that time, he related a 
history of an injury in June 1996, while on Reserve duty, in 
which he was lifting duffel bags off a truck when he ruptured 
a ventral hernia and experienced sudden severe back pain.  
The impression was right lumbar radiculopathy.  The July 1998 
report of the MEB shows a diagnosis of right lumbar 
radiculopathy, determined to have been incurred while 
entitled to base pay in June 1996.  (The RO subsequently 
granted entitlement to service connection for low back 
disability, effective July 1997, in a rating decision dated 
in February 2008.)  The report also shows diagnoses of 
hydrocele and probable communicating hydrocele, determined to 
have existed prior to service and to have been permanently 
aggravated by service.  

The veteran underwent a VA examination in August 1998.  At 
that time, he gave a history of a left hydrocele that 
originally occurred around the time of his two weeks of 
military training.  He stated that it originally swelled up 
to around the size of a mango, but was now significantly 
reduced in size.  Following physical examination, the 
examiner opined:

It is unclear t[o] me nor do I think that 
[anyone] will ever know if this hydrocele 
is permanently aggravated by the 
veteran's two weeks of military duty.  
All we can say is that it appeared to be 
aggravated at the time by whatever duties 
he was doing.  Since that time the 
hydrocele has resolved for the most part.  
It is no longer the size of a mango and 
in fact, it is not even a tense 
hydrocele.  He does have a normal 
appearing scrotum....In short, in answer to 
the following questions, there are two 
current hydroceles, one on either side, 
the left greater than the right and was 
the pre-Reserve hydrocele permanently 
aggravated by the veteran's two weeks of 
military duty?  It is my opinion it was 
not permanently aggravated although it 
was temporarily aggravated.  

In a decision dated in August 2000, the Board granted 
entitlement to service connection for a right hydrocele, but 
denied entitlement to service connection for a left 
hydrocele.  The latter aspect of the Board's decision was 
vacated by an Order of the Court dated in May 2001, and 
remanded to the Board for further adjudication.

At a VA examination in October 2000, the examiner stated that 
examination of the testes was normal and also found that the 
veteran had a moderate hydrocele on the left and a mild 
hydrocele on the right.  The examiner opined that that the 
veteran's hydroceles were not related to any service-
connected duties, in view of the absence of any trauma during 
military service.  (However, see below this VA examiner's 
subsequent opinion rendered in June 2001.)

A record of private treatment in February 2001 indicates that 
examination of the testes were normal, although a moderate 
left-sided hydrocele was also noted.  

A March 2001 record of VA treatment includes a notation 
indicating that the veteran had bilateral hydroceles and that 
the veteran did not want to have them repaired.

During a VA genitourinary examination in June 2001, conducted 
by the same VA examiner who conducted the veteran's October 
2000 VA examination, the examiner noted the veteran's history 
that a lot of weight fell on his testicles and legs while he 
was loading and unloading a truck while on active duty for 
training.  Following the examination, the physician commented 
that in view of the veteran's history that he sustained an 
injury during military activity, the hydrocele was more than 
likely related to the accident as stated by the veteran.

At an October 2001 VA examination, the veteran was found to 
have hydroceles, with the left side worse than the right 
side.

After a detailed private consultation in January 2002 for 
multiple genitourinary conditions, a private surgeon 
recommended a left hydrocelectomy primarily to preserve the 
remaining functions of the testes, in light of the risks 
presented by the veteran's persistent hydrocele.

In March 2002, the veteran underwent a left hydrocelectomy.  
The hydrocele surrounding the left testis was dissected out.  

A private medical record dated in April 2002 indicates that 
the veteran's hydrocele had become smaller and that the 
incision was healing well.  

On private physical examination in February 2003, the testes 
were normal, and the 
diagnosis was repaired hydrocele.
 
A November 2003 treatment note states that the veteran still 
had some pain from his hydrocele after the surgery but that 
it was better overall.  

A June 2004 treatment note indicates that the veteran wanted 
to discuss a previous hydrocele and repair that the veteran 
felt was caused or aggravated by his military service.  The 
physician opined that "after listening to his history I do 
not think that either of these conditions is related to his 
military service."  The treatment note indicates that the 
clinician spent over 15 minutes with the veteran with over 50 
percent of that time spent counseling the veteran.

A November 2004 treatment note includes a past surgical 
history of removal of a left hydrocele in March 2002.

A January 2005 private treatment record indicates that the 
veteran had no hydrocele on physical examination.

In a medical opinion written in October 2006, a VA treating 
physician, Dr. R.P., asserted that after reviewing the 
veteran's military medical records, he could conclude that 
the veteran's hydrocele was aggravated by active service. 

At a VA examination in January 2007, the examiner concluded 
as follows:

DIAGNOSIS:  No disability seen on this 
examination therefore the hydrocele, that is 
related to service, did not aggravate his 
current condition since he has a normal physical 
examination.  His prostate condition is separate 
from his hydrocele condition and does not 
aggravate the hydrocele condition.

The intended meaning of the January 2007 VA examiner's 
opinion is not sufficiently clear to render it of significant 
probative weight in adjudication of this claim.  It appears 
to indicate on the one hand that the veteran had a hydrocele 
that was related to service, but on the other hand that this 
did not aggravate his "current condition."  It does not 
acknowledge that a left hydrocele pre-existed service or the 
veteran's history of a persistent hydrocele after service, at 
least through the date of surgery in March 2002.

Records of VA treatment dated through August 2007 include a 
past medical history of hydroceles, bilateral, status post 
repair June 2002 [sic], and a problem list including 
hydrocele not otherwise specified.  

A record of examination of the veteran upon or just prior to 
entry to active duty for training on June 10, 1996, is not of 
record.  There is of record a report of a reserve duty 
examination in April 1993, at which clinical evaluation of 
the genitourinary system was normal.  As the record does not 
contain a report of clinical notation of a left hydrocele 
upon any examination for entry to Reserve duty, in June 1996, 
the veteran is presumed to have been in sound condition as to 
any left hydrocele upon entry to such Reserve service.

In the case of Hines v. Principi, 18 Vet. App. 227 (2004), 
the Court found that it was not clear and unmistakable error 
for the RO not to have applied the presumption of soundness 
based a claim for service connection premised on a period of 
active duty for training.  However, the Court's reasoning in 
that case was that the claimant was not a veteran at the time 
of the RO's adjudication, because he had not established a 
service-connected disability and thus had not achieved 
veteran status.  By contrast, in this case, the veteran has 
established service connection for multiple disabilities 
based on his period of active duty for training from June 10 
to June 26, 1996, including low back disability, a right 
hydrocele, and residuals of a herniated abdominal wall.  
Generally, interpretive doubt is to be construed in favor of 
the claimant.  Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 
552, 130 L.Ed.2d 462 (1994); Allen v. Brown, 7 Vet. App. 439, 
446 (1995) (en banc).  However, care must be taken not to 
invalidate otherwise reasonable agency regulations simply 
because they do not provide for a pro-claimant outcome in 
every imaginable case.  See, e.g., DeBeaord v. Principi, 18 
Vet. App. 357 (2004).  Based on the specific facts of this 
case, the Board finds that the presumption of soundness upon 
entry into the veteran's period of active duty for training 
on June 10, 1996, is warranted.  It is not precluded by lack 
of veteran status on the part of the claimant, and affords 
the benefit of the doubt on the matter of legal 
interpretation of whether the presumption of sound condition 
applies.  

As the law is currently interpreted, to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  Further, the claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board finds that the evidence of record clearly and 
unmistakably establishes that a left hydrocele pre-existed 
service.  An October 1994 private record includes a diagnosis 
of left hydrocele.  Multiple medical opinions, including 
those from private physicians writing on behalf of the 
veteran, have acknowledged that the veteran had a hydrocele 
prior to entrance into his period of active duty for 
training.  Therefore, the question to be resolved is whether 
clear and unmistakable evidence demonstrates that this pre-
existing condition was not aggravated during his period of 
active duty for training in June 1996.

As to whether the veteran's left hydrocele permanently 
increased in severity as a result of his active service, the 
competent medical evidence is mixed.  In a March 1998 
statement, Dr. M.C. stated his opinion that the veteran's 
pre-existing hydrocele was aggravated because of his 
increased physical activity during for training, that he felt 
that the aggravation was permanent because of the length of 
time the discomfort had persisted, and that the underlying 
cause of the aggravation was trauma.  A July 1998 Medical 
Evaluation Board (MEB) report, based on a review of much 
relevant medical documentation, includes a diagnosis of 
hydrocele and probable communicating hydrocele, determined to 
have existed prior to service and to have been permanently 
aggravated by service.  An August 1998 VA examiner opined 
that that it was unclear to him and that no person will ever 
know if the veteran's left  hydrocele was permanently 
aggravated by his two weeks of military duty, but that it is 
was his opinion it was not permanently aggravated although it 
was temporarily aggravated.  A VA examiner in October 2000 
found that the veteran's hydroceles were not related to any 
service-connected duties, in view of the absence of any 
trauma during military service; however, in June 2001, the 
same VA examiner accepted the veteran's history of in-service 
trauma and found that the condition was more than likely 
related to the accident sustained by the veteran.  After a 
brief treatment session with the veteran in June 2004, a 
private physician opined regarding the veteran's hydroceles 
that "after listening to his history I do not think that 
either of these conditions is related to his military 
service."  By contrast, in a medical opinion written in 
October 2006, a VA treating physician, Dr. R.P., recounted an 
accurate history and asserted that after reviewing the 
veteran's military medical records, he could conclude that 
the veteran's hydrocele was aggravated by active service.  
(Emphasis added.)  In turn, it appears that a January 2007 VA 
examiner may have disagreed, but as discussed above, his 
opinion is too unclear to be afforded significant probative 
weight.

Based on the above, the Board finds that the relevant 
competent medical evidence dated from 1994 through 2007 is at 
least approximately balanced as to whether the veteran's left 
hydrocele was permanently worsened as a result of an injury 
incurred during active duty for training in June 1996.  There 
are persuasive and competent medial opinions, based on 
accurate medical histories, on both sides of the issue, and a 
resolution of the question by further development does not 
appear likely.  As a result, the Board finds that, although 
the veteran's left hydrocele condition clearly and 
unmistakably pre-existed service, there is insufficient 
competent medical evidence to demonstrate clearly and 
unmistakably that the veteran's left hydrocele was not 
permanently worsened by active service.  Accordingly, the 
presumption of soundness as set forth at 38 U.S.C.A. § 1111 
is not rebutted.  See VAOPGCPREC 3-2003; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  

In view of the above, by operation of law, the Board must 
consider the merits of the claim for service connection on a 
direct-incurrence basis.  Initially, the Board must address 
the matter of whether the veteran has experienced a "current 
disability" for purposes of this claim.  The veteran's claim 
was received in July 1996.  He underwent surgery for a 
persistent left hydrocele in March 2002, and since then the 
evidence is not entirely clear as to whether the condition 
has continued.  However, in McClain v. Nicholson, 21 Vet. 
App. 319, 321-323 (2007), the Court of Appeals for Veteran's 
Claims stated that the requirement that a current disability 
be present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  Therefore, the Board finds that the veteran has 
experienced a current disability of a left hydrocele, to 
include postoperative residuals thereof, with respect to his 
current claim for service connection.

Further, as discussed above, Reserve service treatment 
records demonstrate that the veteran was seen for a complaint 
of acute swelling of the left scrotum on June 20, 1996 which 
had its onset while lifting heavy equipment.  Further, a 
hydrocele was noted when the veteran was seen on June 23, 
1996, and bilateral hydroceles were identified on ultrasound 
on June 24, 1996.  Based on the medical evidence of record as 
outlined above, the Board finds that a left hydrocele was 
incurred, by operation of law, in service.  Accordingly, 
entitlement to service connection for a left hydrocele is 
warranted.


ORDER

Entitlement to service connection for a left hydrocele is 
granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


